UNITED STATES COURT OF APPEALS                        FILED
                           FOR THE NINTH CIRCUIT                          APR 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
JAK SUKYAS; EDWARD SUKYAS,                      No.    17-56557

                Plaintiffs-Appellants,          D.C. No.
                                                2:15-cv-01946-FMO-JC
 v.                                             Central District of California,
                                                Los Angeles
ROMANIA; RADEF ROMANIA FILM,
                                                ORDER
                Defendants-Appellees.

Before: WARDLAW and BENNETT, Circuit Judges, and SESSIONS,* District
Judge.

      The memorandum disposition filed on March 19, 2019 is amended as

follows:

      On page four of the memorandum disposition, in the paragraph beginning

“The district court did not address,” replace <Although the Sukyas brothers

sufficiently allege that the rights in issue—their ownership rights in CIRO’s assets,

real estate, and business—are property rights, we remand for the district court to

decide in the first instance whether CIRO “was indeed ‘taken in violation of

international law.’”> with <We remand for the district court to decide in the first

instance whether the Sukyas brothers’ ownership rights in CIRO’s assets, real



      *
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
estate, and business are “rights in property,” and whether CIRO “was indeed ‘taken

in violation of international law.’”>.

      With this amendment, Judges Wardlaw and Bennett vote to deny the

appellees’ petition for panel rehearing and rehearing en banc, and Judge Sessions

so recommends. The full court has been advised of the petition for rehearing en

banc and no active judge has requested a vote on whether to rehear the matter en

banc. Fed. R. App. P. 35. The petition for panel rehearing and rehearing en banc

is therefore DENIED. No further petitions for panel or en banc rehearing shall be

permitted.

      IT IS SO ORDERED.




                                         2